Citation Nr: 1647378	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-31 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bone cancer.

2.  Entitlement to service connection for myeloma.

3.  Entitlement to service connection for leukemia.

4.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, cataracts, urinary incontinence, fecal leakage, and xerostomia.

6.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a separate compensable rating for blindness due to service-connected diabetes mellitus.

8.  Entitlement to a higher level of special monthly compensation (SMC) at the special aid and attendance rate.


REPRESENTATION

Appellant represented by:	Earl Ivie, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of November 2009, August 2011, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a September 2015 decision, the Board remanded the claims for further evidentiary development.

As noted in the September 2015 Board decision, the issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD), a heart disability, and peripheral neuropathy of the right and left lower extremities were raised by the Veteran in statements received in January 2015.  However, the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand directives, the Board requested that a statement of the case (SOC) be issued for the issues of entitlement to service connection for bone cancer, myeloma, and leukemia and entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the left and right upper extremities.  

A review of the claims file indicates that RO did not issue the SOC as requested.  Thus, additional remand is required for compliance with the Board previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, in the September 2015 remand directives, it was requested that the Veteran be scheduled for a Board hearing for the issues of entitlement to a separate compensable rating for blindness due to diabetes mellitus and entitlement to a higher level of special monthly compensation at the special aid and attendance rate at the RO in Los Angeles, California.  The evidence demonstrates that a Board videoconference hearing was scheduled in March 2016 at the RO in San Diego, California.  The hearing was postponed.  In correspondence received in October 2016, it was noted that the hearing was rescheduled for a date in November 2016.  The hearing was again scheduled at the RO in San Diego, California.  

As noted herein, the Board in September 2015 instructed that the Veteran's hearing be scheduled at the RO in Los Angeles, California.  In a number of statements submitted by the Veteran, he asked that the hearing be scheduled at the RO in Los Angeles, California.  See January 2015 Correspondence; October 2015 VA 21-4138 Statement in Support of the Claim.  The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  As such, the Veteran must be scheduled for a Board hearing at the Los Angles RO on remand.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issues of entitlement to service connection for bone cancer, myeloma, and leukemia; and entitlement to increased ratings for diabetes mellitus and peripheral neuropathy of the right and left upper extremities.  Inform the Veteran of the requirements to perfect an appeal. If the Veteran perfects an appeal, return the case to the Board.

2.  Schedule the Veteran for a Board videoconference hearing on the issues of entitlement to a separate compensable rating for blindness due to diabetes mellitus and entitlement to a higher level of special monthly compensation at the special aid and attendance rate before a Veterans Law Judge at the Los Angeles, California RO.  Notify the Veteran and representative, of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).





